Bell, Justice.
I dissent on authority of Georgia R. Co. v. Maddox, 116 Ga. 64 (6) (42 S. E. 315); and Pig’n Whistle Sandwich Shops Inc. v. Keith, 167 Ga. 735 (146 S. E. 455). It appears without dispute that the business conducted by the defendant- was not a nuisance per se, and that some of the acts connected with its operation were legitimate. Such being the case, the judge, under the authorities just cited, should not have enjoined the operation of the business in its entirety, but should have specified the acts which he found objectionable, and issued his order accordingly.